Title: From Thomas Jefferson to Stael de Holstein, 7 August 1787
From: Jefferson, Thomas
To: Staël de Holstein, Eric Magnus, Baron de



Sir
Paris Aug. 7. 1787.

I have transmitted to the Secretary for foreign affairs [of] the United states of America, the letter which your excellency [did] me the honour to write me on the 3d. inst. on the subject of the Mary Elizabeth, a Swedish vessel, pyratically carried of by the master and crew, and supposed to be in some of the harbors of the United states. You may be assured that due search will be made for them, that whatever can be recovered of the vessel and cargo [will] be restored to the owners, and that the offenders, if they can be found and proved guilty, will be punished there, our laws inflicting death for the offence of pyracy, but permitting in no case the surrender of persons claimed for whatever cause by any other n[ation.] I shall have the honour of communicating to you the result of this enquiry, and have now that of assuring you of the sentiments of profound esteem and respect with which I have the honor to be Your Excellency’s Most obedient & Most humble servant,

Th: Jefferson

